DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4, 5, and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or, in the alternative, under 35 U.S.C. 103 as obvious over Hsu et al. (Pub. No. US 2015/0355235 A1; hereafter Hsu).
 	Regarding claim 1, Hsu discloses a test probe for testing electric characteristics of an object, the test probe comprising: a first terminal contact portion (see Hsu Fig. 1A, item 116); a second terminal contact portion disposed at a vertically opposite side from the first terminal contact portion (see Hsu Fig. 1A, item 112); and an elastic connecting portion extending between the first terminal contact portion and the second terminal contact portion, the elastic connecting portion having a preset curved or bent 

Regarding claim 4, Hsu discloses the test probe according to claim 1, wherein the elastic connecting portion is formed with a plurality of elastic plating layers (see Hsu Fig. 12C, item 310), and a plurality of conductive plating layers having a lower elastic coefficient and higher electric conductivity than the elastic plating layer (see Hsu Fig. 12C, item 320, Hsu discloses that the main portion 310 is made of a palladium cobalt alloy and that the conductive portion 320 is made from copper or silver. Examiner contends that these materials have the properties required, however, even if it is not inherent it would 


Regarding claim 7, Hsu discloses a test device for testing electric characteristics of an object, the test device comprising: a first support member having a plurality of guide holes (see Hsu Fig. 4, item 212); a second support member having a plurality of terminal holes and spaced apart in parallel from the first supporting member (see Hsu Fig. 4, item 222); and a plurality of test probes each comprising a first terminal contact portion inserted in the guide hole of the first support member and supported to slide and move in a testing direction (see Hsu Fig. 4, items 112), a second terminal contact portion disposed at a vertically opposite side from the first terminal contact portion and supported in the terminal hole of the second support member (see Hsu Fig. 4, item 116), and an elastic connecting portion extending between the first terminal contact portion and the second terminal contact portion (see Hsu Fig. 4, item 120) and comprising a plurality of plating layers stacked in a deformation direction of the test probe with each face of the plating layers .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Kimura et al. (Pub. No. US 2015/0280345 A1; hereafter Kimura).
 	Regarding claim 5, Hsu discloses the test probe according to claim 1, but does not disclose that the elastic connecting portion comprises an insulation coating layer at an outmost side of the plurality of plating layers.
	Kimura discloses that the elastic connecting portion comprises an insulation coating layer at an outmost side of the plurality of plating layers (see Kimura Fig. 15, item 16).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the probe of Hsu with an insulating member like that of Kimura so that “adjacently arranged contact probes 104 can be prevented from contacting with each other and being short circuited” as taught by Kimura (see Kimura paragraph [0140]).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	4/6/2021